Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on July 28, 2020.

2. Claims 21-40 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claims 22, 29, and 36 are not taught by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 21, wherein detecting the hardware vulnerability in the mobile device comprises: retrieving a plurality of state codes generated by a plurality of hardware devices included in the mobile device; comparing each of the plurality of generated state codes to state codes included in a list of state codes, each of the state codes included in the list of state codes associated with a corresponding hardware vulnerability; responsive to one of the plurality of generated state codes matching one of the state codes included in the list of state codes, detecting the hardware vulnerability associated with the matching state code included in the list of state codes,” which are not found in the prior art of record.

Incorporating claims 22, 29, and 36 into claims 21, 28, and 35, respectively, would put the case in condition for allowance.
Claims 23-27, 30-34, and 37-40 depend on claims 22, 29, and 36, respectively, are also allowable.

Claim Rejections – 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. Claims 21, 28, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0067810 to Li (hereafter “Li”) in view of US 2021/0119632 to Zhu et al. (hereafter “Zhu”).

Claim 21. 
Li discloses a method for wirelessly updating field-programmable gate arrays, the method comprising: 
detecting a hardware vulnerability in a mobile device that includes a field-programmable gate array (FPGA) (FIG.5, blocks 502, 510, 512, 516, and related text); 
identifying a configuration update to the FPGA, the configuration update configured to fix the hardware vulnerability (FIG.5, block 518 and related text).

Li does not disclose transmitting, to a server, a request for the configuration update for the FPGA; receiving, from the server, the configuration update to the FPGA; and overwriting a current FPGA configuration with data from the configuration update.
However, Zhu further discloses:
transmitting, to a server, a request for the configuration update for the FPGA (FIG.7A, blocks 602-606 and related text;  FIG.7B, blocks 612-616 and related text); 
receiving, from the server, the configuration update to the FPGA; and overwriting a current FPGA configuration with data from the configuration update (FIG.7A, blocks 606-608 and related text;  FIG.7B, blocks 616-618 and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine ’s teaching into ‘s teaching.  One would have been motivated to do so to reconfigure the FPGA as suggested by Zhu.

Claim 28.
Claim 28 is a medium version, which recite(s) the same limitations as those of claim 21, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 28.

Claim 35.
Claim 35 is a device version, which recite(s) the same limitations as those of claim 21, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 35.


Conclusion
6. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192